 


110 HR 1270 IH: Journey Through Hallowed Ground National Heritage Area Education and Tourism Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1270 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish the Journey Through Hallowed Ground National Heritage Area Education and Tourism Act, and for other purposes. 
 
 
1.Short title; definitions 
(a)Short TitleThis Act may be cited as the Journey Through Hallowed Ground National Heritage Area Education and Tourism Act of 2007. 
(b)DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)Heritage areaThe terms Heritage Area means the Journey Through Hallowed Ground National Heritage Area established by section 3. 
(2)Management entityThe term management entity means The Journey Through Hallowed Ground Partnership, a Virginia nonprofit corporation, or its successor entity. 
(3)Management planThe term management plan means the management plan for the Heritage Area specified in section 4(b). 
(4)PartnerThe term partner means— 
(A)a Federal, State, or local governmental entity; and 
(B)an organization, private industry, or individual involved in promoting the historical, cultural, and recreational resources of the Heritage Area. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)Participating localityThe term participating locality means a unit of local government which has formally requested to be included in the Heritage Area, and has sent notification of such pursuant to section 4(c)(1)(D). 
2.PurposeThe purposes of the Heritage Area are— 
(1)to support, and interpret the legacy of the history of the United States created along the Heritage Area; 
(2)to promote heritage, cultural, and recreational tourism and to develop educational and cultural programs for visitors and the general public; 
(3)to recognize and interpret important events and geographic locations representing key developments in the creation of the United States, including Native American, Colonial American, European American, and African American heritage; 
(4)to recognize and interpret the effect of the Civil War on the civilian population of the Heritage Area during the war and post-war reconstruction period; and 
(5)to assist the Commonwealth of Virginia, the State of Maryland, the Commonwealth of Pennsylvania, the State of West Virginia, and their units of local government, the private sector, and area citizens in supporting, enhancing, and interpreting the significant historic, cultural, and recreational sites in the Heritage Area. 
3.Journey through hallowed ground national heritage area 
(a)EstablishmentThere is hereby established the Journey Through Hallowed Ground National Heritage Area. 
(b)Region Eligible for inclusion in the Heritage Area 
(1)In generalThe Heritage Area may consist of the 175-mile region generally following the Route 15 corridor and surrounding areas from Adams County, Pennsylvania, through Frederick County, Maryland, looping through Brunswick, Maryland, to Harpers Ferry, West Virginia, back through Loudoun County, Virginia, to the Route 15 corridor encompassing portions of Loudoun and Prince William Counties, Virginia, Fauquier County, Virginia, portions of Spotsylvania and Madison Counties, Virginia, and Culpeper, Rappahannock, Orange, and Albemarle Counties, Virginia. The boundaries of the Heritage Area may include the participating localities contained within the map entitled The Journey Through Hallowed Ground National Heritage Area, numbered P90/80,000 and dated October 2006. 
(2)MapThe map referred to in paragraph (1) shall be on file in the appropriate offices of the National Park Service. 
(3)PublicationAs soon as practical after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a detailed description and map of the participating localities established under this subsection. 
(c)Management EntityThe management entity for the Heritage Area shall be The Journey Through Hallowed Ground Partnership, which shall include representatives from a broad cross-section of the individuals, agencies, organizations, States, and governments. 
(d)Board of Trustees Membership on the board of trustees of the management entity shall be open to the public and include representatives from a broad cross-section of individuals, agencies, organizations, States, and governments participating in the Heritage Area that will oversee the development of the management plan. 
4.Authorities and duties of management entity 
(a)Authorities of the Management Entity 
(1)Authority to accept fundsThe management entity may accept funds from any non-Federal source, including States and their political subdivisions, private organizations, nonprofit organizations, or any other person, to carry out its duties under this Act. 
(2)Use of fundsThe management entity may use funds to prepare, update, and implement the management plan developed under subsection (b). The management entity may not make grants to States or their political subdivisions. The management entity may use funds for other purposes, including the following: 
(A)Making grants to, and entering into cooperative agreements with, private organizations, nonprofit organizations, or any other private individual. 
(B)Hiring and compensating staff. 
(C)Entering into contracts for goods and services related to the production of maps, brochures, and other educational and promotional materials. 
(3)MeetingsAll meetings conducted by the management entity shall be open to the public and minutes of each meeting shall be made available to the public. 
(b)Management PlanThe management entity shall develop a management plan for the Heritage Area that— 
(1)presents comprehensive strategies and recommendations for promoting tourism within the Heritage Area and educating the public about the historic significance of the Heritage Area; 
(2)takes into consideration existing State, county, and local plans and involves residents, public agencies, and private organizations working in the Heritage Area; 
(3)specifies the existing and potential sources of funding to promote tourism within the Heritage Area; 
(4)lists participating localities; 
(5)includes an analysis of ways in which local, State, and Federal programs can be best coordinated to promote the purposes of this Act, including recommendations to the Commonwealth of Virginia, the States of Maryland and West Virginia, and the Commonwealth of Pennsylvania (and political subdivisions thereof) for the promotion, support, and interpretation of the natural, cultural, and historical resources of the Heritage Area; 
(6)includes locations for visitor contact and major interpretive facilities; 
(7)includes recommendations for appropriate living history demonstrations and battlefield reenactments; 
(8)includes recommendations for implementing a continuing program of interpretation and visitor education concerning the resources and values of the Heritage Area; 
(9)includes recommendations for a uniform historical marker and wayside exhibit program in the Heritage Area, including a provision for marking, with the consent of the owner, historic structures and properties that are contained within the historic core areas and contribute to the understanding of the Heritage Area; 
(10)includes recommendations for the interpretation of the natural, cultural, and historic resources of the Heritage Area consistent with this Act; and 
(11)includes recommendations for the development of educational outreach programs for students of all ages to further the understanding of the vast resources within the Heritage Area. 
(c)Deadline; Termination of Assistance 
(1)DeadlineThe management entity shall submit the management plan to the Secretary not later than 2 years after the enactment of this Act. Prior to submitting the draft plan to the Secretary, the management entity shall ensure that— 
(A)the Commonwealth of Virginia, the States of Maryland and West Virginia, the Commonwealth of Pennsylvania, and any political subdivision thereof that would be affected by the plan, receive a copy of the draft plan; 
(B)adequate notice of availability of the draft plan is provided through publication in appropriate local newspapers in the area of the Heritage Area; 
(C)at least one public hearing conducted by the management entity in each Congressional district that is included in the region of potential inclusion of the Heritage Area;  
(D)each residential and commercial property owner within a participating locality has been notified, via United States Postal Service first class letter, by the local unit of government requesting inclusion in the heritage area; and 
(E)the Board of Trustees of the management entity has unanimously endorsed the draft plan. 
(2)Termination of assistanceIf a management plan is not submitted to the Secretary in accordance with this subsection, the Secretary shall not, after that date, provide any assistance under this Act with respect to the Heritage Area until such a management plan for the Heritage Area is submitted to the Secretary. 
(d)Duties of Management EntityThe management entity shall— 
(1)give priority to implementing actions set forth in the management plan; 
(2)assist units of government and nonprofit organizations in— 
(A)establishing and maintaining interpretive materials and exhibits in the Heritage Area; 
(B)developing historical and cultural resources and educational programs in the Heritage Area; 
(C)increasing public awareness of and appreciation for the natural, historical, and architectural resources and sites in the Heritage Area; 
(D)restoring any historic building relating to the themes of the Heritage Area; and 
(E)ensuring that clear signs identifying access points and sites of interest are placed throughout the Heritage Area; and 
(3)consider the interests of diverse governmental, business, and nonprofit groups within the Heritage Area. 
(e)Consequences of noncomplianceIf the management entity does not comply with the provisions of this Act, it shall cease to be the management entity and its authority as such shall not be recognized, nor shall its management plan or any other work product be used, to implement this Act. 
5.Duties and authorities of the secretary 
(a)Technical Assistance 
(1)In generalThe Secretary may, upon the request of the management entity and subject to the availability of resources, provide technical assistance to the management entity to carry out its duties under this Act, including updating and implementing the management plan that is submitted under section 4(b) and approved by the Secretary and, prior to such approval, providing assistance for initiatives.  
(2)PriorityIn assisting the management entity, the Secretary shall give priority to actions that assist in the— 
(A)creation of the management plan; 
(B)provision of educational assistance and advice regarding promotion of the heritage area; and 
(C)design and fabrication of a wide range of interpretive materials based on the management plan, such as guide brochures, visitor displays, audio-visual, books, interpretive dialogues, interactive exhibits, and educational curriculum materials for public education. 
(b)Approval and Disapproval of Management PlansThe Secretary, in consultation with the Governors of the Commonwealth of Virginia, the States of Maryland and West Virginia, and the Commonwealth of Pennsylvania, shall approve or disapprove a management plan submitted under this Act not later than 180 days after receiving such plan. In approving the plan, the Secretary shall take into consideration the following criteria: 
(1)The extent to which the management plan, when implemented, would support and promote the significant historical, cultural, and recreational resources of the Heritage Area. 
(2)The level of public participation in the development of the management plan. 
(3)The extent to which the board of trustees of the management entity is representative of the local governments affected and a wide range of interested organizations and citizens. 
(c)Action Following DisapprovalIf the Secretary disapproves a management plan, the Secretary shall advise the management entity in writing of the reasons for the disapproval and shall make recommendations for revisions in the management plan. The Secretary shall approve or disapprove a proposed revision not later than 90 days after the date it is submitted. 
(d)Approving ChangesAmendments to the approved management plan for the Heritage Area that make substantial changes shall not be effective until approved by the Secretary under the same timeline as the management plan was approved. 
6.SunsetThe Secretary may not provide any assistance under this Act after the expiration of the 10-year period beginning on the date of the enactment of this Act. 
7.Requirements for inclusion of private property 
(a)Notification and Consent of Property Owners RequiredNo privately owned property shall be preserved or promoted under the management plan for the Heritage Area until the owner of that private property has— 
(1)been notified in writing by the management entity; and 
(2)given written consent to the management entity for such preservation or promotion. 
(b)Landowner WithdrawalAny owner of private property included within the boundary of the Heritage Area shall have their property immediately removed from the boundary by submitting a written request to the management entity. 
(c)Change of OwnershipIf private property included within the boundary of the Heritage Area has been excluded from the Heritage Area or has not been preserved or promoted under the management plan for the Heritage Area because the owner has not given or has withdrawn consent, upon change of ownership of that private property, the management entity may request consent from the new owners. 
8.Private property protection 
(a)Access to Private PropertyNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of Authority To Control Land UseNothing in this Act shall be construed to modify the authority of Federal, State, or local governments to regulate land use. 
(d)Compensation for lost useIf a local governmental entity within the boundaries of the Heritage Area promulgates new land use regulations following the date of the enactment of this Act that restrict the use of private property, or any interest therein, thereby reducing the value of the property, then that governmental agency shall pay the owner of the property just compensation in an amount no less than the fair market value of the lost use as of the date that the owner makes written request for compensation. The local governmental entity shall compensate the property owner not later than 180 day after receiving the property owners written request for compensation. 
(e)Fair market valueFor purposes of this Act, fair market value is the price a buyer would be willing to pay for the affected portion of the private property, including business losses, if such private property was placed on the market by a willing seller. Such fair market value shall be determined by an appraisal by two or more licensed, independent appraisers. If substantial differences exist between appraisals commissioned by the property owner and by the local governmental entity, fair market value shall either be an amount agreed to by the property owner and the public entity, or by an independent appraiser jointly selected by both. 
(f)Failure To complyAny local government entity that fails to comply with subsection (d) shall not be eligible to participate in the Heritage Area and shall be barred from receiving any Federal funds for a period of 3 years. 
(g)Participation of Private Property Owners in Heritage AreaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(h)Effect of EstablishmentThe boundaries designated for the Heritage Area represent the area within which specific, eligible localities have been included in the area. The establishment of the Heritage Area and its boundaries shall not be construed to provide any nonexisting regulatory authority on land use within the Heritage Area or its viewshed by the Secretary, the National Park Service, or the management entity. 
9.Federal advisory committee act 
(a)In generalThe Federal Advisory Committee Act shall not apply to the Board of Trustees of the Heritage Area. 
(b)ComplianceNotwithstanding subsection (a), the Board of Trustees shall be appointed and operate in a manner consistent with all provisions of the Federal Advisory Committee Act with respect to— 
(1)the balance of its membership; 
(2)provision of public notice regarding its activities; 
(3)open meetings; and 
(4)public access to documents created by Board of Trustees. 
 
